                                                                                                     E-FILED
                                                                       Friday, 15 February, 2019 09:48:01 AM
                                                                                 Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS




SHIRLEY VICTORIA RUSSELL,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 18-cv-1050-JES-JEH
                                              )
NANCY BERRYHILL, Commissioner of              )
Social Security,                              )
                                              )
                       Defendant.             )



                                    ORDER AND OPINION

       This matter is now before the Court on a January 29, 2019 Report and Recommendation

[16] from Magistrate Judge Hawley. More than 14 days have elapsed since the filing of the

Report and Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v.

Studio 21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986). As the parties have failed to raise timely

objections, any such objections have been waived. Id.

       The relevant procedural history has been sufficiently outlined in the comprehensive

Report and Recommendation of the Magistrate Judge. Plaintiff claims the ALJ erred by failing to

consider her testimony, her physicians’ records, her ability to sustain work on a regular,

continuous basis rather than a sporadic basis, and the report of David Patsavas. The Court

concurs with the Magistrate Judge’s detailed discussion and recommendation.




                                                  1
       Accordingly, the Court now adopts the Report and Recommendation [16] of the

Magistrate Judge in its entirety. Plaintiff’s Motion for Summary Judgment [10] is DENIED, and

Defendant’s Motion for Summary Affirmance [14] is GRANTED.

       This matter is now terminated.

              Signed on this 14th day of February, 2019.

                                           /s James E. Shadid
                                           James E. Shadid
                                           Chief United States District Judge




                                              2
